DETAILED ACTION
This action is responsive to the Applicant’s response filed 8/04/21.
As indicated in Applicant’s response, no claims have been amended.  Claims 21-44 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 21-44 are allowed.
The following is an examiner’s statement of reasons for allowance.
A) The prior art taken separately or jointly does not suggest or teach the following features.
One or more non-transitory computer-readable media including instructions which, when executed by one or more processors, cause the one or more processors to perform one or more operations, the one or more operations comprising:
receiving data representing a graphical block diagram,
wherein the graphical block diagram comprises a plurality of interconnected graphical blocks, and
wherein the graphical blocks include a first graphical block associated with a first operating mode of the graphical block diagram, and a second graphical block associated with a second operating mode of the graphical block diagram;
 receiving a selection of the first operating mode; and
responsive to receiving the selection of the first operating mode, executing the graphical block diagram according to the first operating mode, wherein executing the graphical block diagram according to the first operating mode comprises interpreting the graphical block diagram according to the first operating mode using the first graphical block and omitting the second graphical block with respect to the interpretation.
(as recited in claims 21, 33)
No prior art has been cited to reject the above subject matter.
B) Double Patenting rejection.
The only and outstanding rejection to the case in the form of an Obviousness type Double Patenting rejection has been overcome with Applicant’s filing of a Terminal Disclaimer which was approved per 8/04/21.
The application is herein in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 14, 2021